DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/09/2021 has been considered and entered.  The amendment contains new matter and thus necessitates new grounds of rejections.  The previous rejections have been considered but were not found to be persuasive and will thus be maintained.  
Applicants failed to amend the claims according to the directions of the examiner in the interview summary dated 10/21/2021.  Particularly, the wear test range is to be from about 0.3 to 0.38 and the phosphorus compounds are phosphates and amine phosphates which do not include phosphites.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 8 – 13, 15, 17, 18, 21 – 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Similarly, newly added claims 24, 28 requires that R11 is hydrogen thus providing a phosphite.  Thus, all claims are rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8 – 13, 15, 17, 18, 21 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hollinghurst et al. (US 3,652,410) in view of Born et al. (US 5,306,436) and further in view of Bouffet (US 2011/0177989)
In regards to claim 1, Hollinghurst teaches multifunctional lubricant composition comprising detergents, dispersants, antioxidants, extreme pressure agents, friction modifiers (title, abstract).  The composition is a multifunctional composition that is useful in engines, axle gears, wet brakes, tractors etc. (column 2 lines 27 – 32).  The composition comprises component (A) having about 2 to 15% of detergent and antioxidant and 1 to 8% of component (B) having a composition comprising about 30 to about 95% of sulfurized C12-C24 fat, or from 30 to 95% of a combination of about 50 to about 80 present of alkyl polysulfide and 20 to 50% of a friction modifier, and about 5 to about 70 percent by weight of an organic phosphite or phosphate having 
Hollinghurst thus provides polysulfide at calculated amounts of from about 0.15 to 6.08% and phosphate ester at calculated amounts of about 0.05 to about 5.6% in the composition.  The phoshates are mono or di-C1-C18-alkyl phosphates having the structure of formula (3) of the claim (column 5 lines 5 – 15). The composition comprises mineral or synthetic base oil as balance absent of the additives in amounts of 3 to 23%, thus providing base oil amounts of 77 to 97% (column 3 lines 32 – 37).  The composition can have kinematic viscosity at 210ºF (approx. 100ºC) of about 8.6 to 11 cSt (Table 2).
The composition can comprise polyalkylene (i.e., polybutenyl) succinimide dispersant which are reaction products of polyalkenyl succinic acid anhydride and polyamine (column 3 lines 68 – column 4 lines 15).  The antiwear compounds which can represent the only sulfur and phosphorus source to the composition provide a ratio of sulfur to phosphorus of from 5:1 to 20:1 which overlaps the claimed range (column 4 lines 52 – 56). Thus, compositions having the sulfur to phosphorus ratio of 5 to 20 are envisaged and/or obvious in view of Hollinghurst.  
However, to the extent that Hollinghurst fails to provide sulfur to phosphorus ratios in the composition, Bouffet is added to teach transmission oils and gear oils which comprises ratios of sulfur to phosphorus in the composition of from 3 to 60, and preferably less than 20, which overlaps the claimed range [abstract, 0017].  Thus, persons of ordinary skill in the art at the time the claim was filed would have found it obvious to prepare the composition of Hollinghurst to have sulfur and phosphorus compounds to have the sulfur to phosphorus ratio of Bouffet, as Bouffet is directed to similar composition and teaches useful ratios of sulfur to phosphorus for transmission and gear oils.

Born teaches phosphosulfur compounds which are antiwear and extreme pressure additives for lubricating oils (column 1 lines 5 – 10).  The compound is used in amounts of from 0.05 to 5% in lubricating oil (column 7 lines 1 – 15).  The compound has a formula (R1-Sx-Oy-A-)rBv-)pP(X)-Yt-)qZm, where m can be 0 or 1, p can be 2 or 3, t, v, y can be 0, Z can be hydrogen when m is 1,  which can be simplified to a formula (((R1-Sx-(CH2)n-O-)2P(S)-S-R6, wherein R1 is alkyl or alkenyl group having from 1 to 30 carbon atoms such as t-butyl, x is 1, n is 2-6, and R6 is a radical of an alcohol or (CH3)3-C-S-(CH2)3-CH2- which provides the limitation of formula (1) of the claim, when in formula (1) of the claim, R11 is mercapto, X11 is S, and R12 and R13 are each X13R15X14R16 such that X13 is O, R15 is CH2CH2, X14 is S, R16 (i.e., R1 of Born) is hydrocarbyl group such as alkyl or alkenyl group having 1 to 30 carbon atoms (column 1 lines 50 – column 2 lines 37; column 3 lines 48 – 60).
It would have been obvious for persons of ordinary skill at the time the claims were filed to have used the antiwear/extreme pressure (EP) compound of Born and in the recited amounts in the composition of Hollinghurst as Born teaches antiwear/EP compounds useful in lubricating oils which Hollinghurst allows.
The composition having the claimed ingredients in amounts overlapping the claimed ranges would be expected to have similar properties such as wear scar and OK load as claimed.
In regards to claims 4, 5, Hollinghurst, Bouffet and Born combined teach the composition having the claimed limitation as previously stated.  Hollinghurst teaches the polysulfide can be di tertiary butyl disulfide, diamyl sulfide, sulfurized polybutenes etc. which meets the claimed 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In regards to claim 8, Hollinghurst, Bouffet and Born combined teach the composition comprising succinimide dispersant as previously stated.
In regards to claim 9, Hollinghurst, Bouffet and Born combined teach the composition having the claimed viscosity as previously stated.
In regards to claim 10, Hollinghurst, Bouffet and Born combined teach the composition which is useful as gear oils as previously stated.  However, it is noted that the intended use limitation merely recites a desired use but does not further limit the claimed composition itself.  
In regards to claim 11, Hollinghurst, Bouffet and Born combined teach the composition for use as gear oils and having the claimed ingredients which when used in lubricating gears intrinsically performs the intended method of lubrication.
In regards to claims 13, 15, 17, 18, 21 – 28, Hollinghurst, Bouffet and Born combined teach the composition having the claimed limitations as previously stated and provides for method of lubricating gears using the claimed composition having the claimed oil and additives.  Since the composition comprises similar ingredients it would be expected to provide similar properties as claimed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants have failed to amend the claims according to the suggestions provided in the interview summary as discussed above.  Applicant’s amendment to incorporate results stemming from the use of phosphates and amine phosphates in the inventive examples into claims allowing phosphites or amine phosphites is new matter. 
An attempt to demonstrate unexpected results is not sufficient to overcome rejections based on new matter.
Again, by allowing the phosphorus compounds to include phosphites and amine phosphites the inventive examples are not commensurate in scope with the claims.  Similarly, by reciting wear scar results that are outside of the ranges relied upon for showing superior and unexpected properties as discussed in the interview summary the inventive examples are not commensurate in scope with the claims.
Applicants have thus failed to provide a showing of unexpected results with inventive examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771